DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-20 from the original disclosure filed on 05 August 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 17 December 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 4, 5, 14, and 15, each of the claims includes a mathematical formula having therein an element D-1/2, whereas the body of each of the claims defines an element D1/2. The claims are indefinite due to this mismatch, because it is not clear which of the two forms of the element is correct and which is incorrect.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The rejection is based on the multi-step patent eligibility analysis outlined in MPEP 2106. The individual steps of the patent eligibility analysis are addressed in the paragraphs below.
Step 1 of the patent eligibility analysis asks whether a claim is to a process, machine, manufacture or composition of matter. (See MPEP 2106.03(II).) The system of claims 1-10 constitutes a machine under 35 USC 101, and the method of claims 11-20 constitutes a process under the statute. As such, claims 1-20 meet the criteria of Step 1 of the patent eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the patent eligibility analysis, as explained below.
The next step of the patent eligibility analysis, referred to as Step 2A, asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See MPEP 2106.04(II).) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. 
“Accessing first transaction data” “describing first transactions for first items from first users.”
“Determining, using the first transaction data, first micro-intents associated with the first transaction data.”
“Grouping the first micro-intents into clusters.”
“Labeling each cluster of the first micro-intents with a respective label.”
“Receiving second transaction data of a user, the second transaction data describing second transactions for second items for the user.”
“Determining, using the second transaction data, second micro-intents present in the second transactions.”
“Receiving current transaction data from” “the user.”
“Determining, using the current transaction data, that the user is expressing a current micro-intent, the current micro-intent having at least one associated label.”
The above-listed limitations of claim 1, when viewed in the context of claim 1 as a whole, recite commercial interactions (including advertising, marketing, or sales activities or behaviors involved in transmitting content to users based on user intents); managing personal behavior (including following instructions involving transmitting content to users based on their intents). Thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) The above-listed limitations of the claim also recite concepts performed in the human mind, where the various steps involve thought processes one may use when analyzing data regarding transactions of users and user intents, and deciding on content to provide to users. The thought processes include, for example, observation (e.g., the 
Step 2A, Prong Two asks whether a claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing with using claim 1 as an example, the claim recites the following additional elements:
A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform acts.”
The claimed “first transaction data” is “stored in a transaction database.”
The claimed “receiving” is “from a user interface of an electronic device of the user.”
“Transmitting an instruction to display, on the user interface of the electronic device, a user interface element correlated with the at least one associated label.”
The above-listed additional elements of claim 1, when viewed in the context of claim 1 as a whole, are analogous to: instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, and gathering and analyzing information using conventional techniques and displaying the result, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 
The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) Continuing to use claim 1 as an example, the rationales outlined above in Step 2A, Prong Two also apply in Step 2B. In other words, claim 1 does not meet the criteria of Step 2B of the patent eligibility analysis because the additional elements of the claim may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); are mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and merely indicate a field of use or 
Claims 2-10 depend from claim 1. Claims 2-10 recite abstract idea elements and additional elements similar to those of claim 1. At least claims 3-5 recite abstract idea elements under the mathematical concepts grouping (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations). (See MPEP 2106.04(a).) Accordingly, claims 2-10 also are ineligible under 35 USC 101 for similar reasons as claim 1, those reasons involving failing to meet the criteria of Step 2A and Step 2B of the patent eligibility analysis.
Claims 11-20, while of different scope relative to claim 1-10, recite limitations similar to those recited by claims 1-10. Thus, the patent ineligibility rejection rationales outlined above with respect to claims 1-10 also are applicable for purposes of rejecting claims 11-20. The differences between claims 1-10 and 11-20 are not sufficient for overcoming the conclusion of ineligibility, and are subject to the same rationales already being applied. Accordingly, claims 11-20, like claims 1-10, are not patent eligible and are being rejected as such under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2020/0034858 A1 to Chandra Sekar Rao et al. (“Chandra Sekar Rao”) in view of U.S. Pat. App. Pub. No. 2010/0114654 A1 to Lukose et al. (“Lukose”), and further in view of U.S. Pat. App. Pub. No. 2007/0240059 A1 to Ozawa et al. (“Ozawa”).
Regarding claim 1, Chandra Sekar Rao teaches the following limitations:
“A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform acts.” Chandra Sekar Rao teaches, in para. [0023], “The dynamic customer intent and recommendation determination system 105 in the FIG. 1 embodiment is assumed to be implemented using at least one processing device. Each such processing device generally comprises at least one processor and an associated memory, and implements one or more functional modules.” Chandra Sekar Rao teaches, in para. [0026], “The memory 122 illustratively comprises random access memory (RAM), read-only memory (ROM) or other types of memory, in any combination. The memory 122 and other memories disclosed herein may be viewed as examples of what are more generally referred to as ‘processor-readable storage media’ storing executable computer program code or other types of software programs.”
“Accessing first transaction data stored in a transaction database, the first transaction data describing first transactions” “from first users.” Chandra Sekar Rao teaches, in para. [0020], “The dynamic customer intent and recommendation 
“Determining, using the first transaction data, first micro-intents associated with the first transaction data.” Chandra Sekar Rao teaches, in para. [0037], “utilizing current and historical data (pertaining to both this particular user and one or more other users).” Chandra Sekar Rao teaches, in para. [0043], “Such determinations can be based at least in part on captured data such as identity of pages visited 406 by the user(s) and one or more attributes of and/or actions taken during one or more browsing sessions 408.” Using the historical data in Chandra Sekar Rao reads on the claimed “determining, using the first transaction data.” Making determinations involving attributes and actions of users in Chandra Sekar Rao reads on the claimed “determining” “first micro-intents associated with the first transaction data.”
“Grouping the first micro-intents.” Chandra Sekar Rao teaches, in para. [0043], “FIG. 4 depicts known user browsing patterns by persona 402, which can be 
“Receiving second transaction data of a user, the second transaction data describing second transactions for second items for the user.” Chandra Sekar Rao teaches, in para. [0041], “FIG. 3 shows a recurrent neural network model 130 in an illustrative embodiment. By way of illustration, FIG. 3 depicts a sequence of browsing session events.” Chandra Sekar Rao teaches, in para. [0041], “At each event (that is, event 302, event 304, event 306 and event 308) an RNN cell (312-1, 312-2, 312-3 and 312-4, respectively) analyzes data pertaining to the event and builds such learning towards a prediction, in event 310, of whether the user will carry out an order of the product.” The receiving of events data in Chandra Sekar Rao reads on the claimed “receiving second transaction data of a user.” The events data involving actions taken in relation to products in Chandra Sekar Rao teaches the claimed “the second transaction data describing second transactions for second items for the user.”
“Determining, using the second transaction data, second micro-intents present in the second transactions.” Chandra Sekar Rao teaches, in para. [0041], “At each event (that is, event 302, event 304, event 306 and event 308) an RNN cell (312-1, 312-2, 312-3 and 312-4, respectively) analyzes data pertaining to the event and builds such learning towards a prediction, in event 310, of whether the user will carry out an order of the product.” Chandra Sekar Rao teaches, in para. [0043], “Accordingly, FIG. 4 depicts known user browsing patterns by persona 402, which can be used to match browsing patterns to personas for unknown user browsing patterns by user/visitor identifier (ID) 404.” Determinations made 
“Receiving current transaction data from a user interface of an electronic device of the user.” Chandra Sekar Rao teaches, in para. [0015], “FIG. 1 shows a computer network (also referred to herein as an information processing system) 100 configured in accordance with an illustrative embodiment of the invention. The computer network 100 comprises a plurality of user devices 102-1, 102-2, . . . 102-K, collectively referred to herein as user devices 102.” Chandra Sekar Rao teaches, in para. [0016], “The user devices 102 may comprise, for example, mobile telephones, laptop computers, tablet computers, desktop computers or other types of computing devices.” Chandra Sekar Rao teaches, in para. [0041], “At each event (that is, event 302, event 304, event 306 and event 308) an RNN cell (312-1, 312-2, 312-3 and 312-4, respectively) analyzes data pertaining to the event and builds such learning towards a prediction, in event 310, of whether the user will carry out an order of the product.” The receiving of data associated with event 310 in Chandra Sekar Rao reads on the claimed “receiving current transaction data.” The receiving of data from the interface elements of the user devices in Chandra Sekar Rao reads on the claimed “receiving” “from a user interface of an electronic device of the user.”
“Determining, using the current transaction data, that the user is expressing a current micro-intent, the current micro-intent having at least one associated label.” Chandra Sekar Rao teaches, in para. [0043], “Accordingly, FIG. 4 depicts 
“Transmitting an instruction to display, on the user interface of the electronic device, a user interface element correlated with the at least one associated label.” Chandra Sekar Rao teaches, in para. [0056], “Step 704 includes determining a recommendation of one or more offerings distinct from the at least one particular offering, wherein determining the recommendation is based at least in part on the generated prediction and the mapping of the user browsing session to one or more of the multiple pre-established procurement user types.” Chandra Sekar Rao teaches, in para. [0058], “Step 706 includes outputting, within the user browsing session, the recommendation to at least the user.” The outputting of recommendations to user browsing sessions on user devices in Chandra Sekar Rao reads on the claimed “transmitting an instruction to display, on the user interface of the electronic device, a user interface element.” The relationships between the recommendations and the applied personas in Chandra Sekar Rao read on the claimed “user interface element correlated with the at least one associated label.”
Lukose teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Chandra Sekar Rao:
The claimed “first transactions” “from first users” being “for first items.” Lukose teaches, in para. [0027], “According to one illustrative embodiment, a number of user clickstreams are conglomerated into a training data set. The purchasing behavior of the users is extracted from the training data set and the users are divided into two categories: purchasers and non-purchasers. The data set is then analyzed to discover behavior patterns ("features") which can be used to discriminate between purchasers and non-purchasers. These features may include a number of distinctive behaviors exhibited by purchasers or non-purchasers, such as a history of searching for specific keywords, visiting a retailer website, or the total number of pages viewed on a site. A variety of models can be used to generate and apply the features identified so as to predict purchasing behavior. These models include, but are not limited to, decision trees, logistic regression, Naive Bayes, association rules algorithms, and other data mining or machine learning algorithms.” The clickstreams, behavior patterns, and models in Lukose are analogous to the user actions and attributes, browsing patterns and personas, and RNN models, respectively, of Chandra Sekar Rao (see Chandra Sekar Rao, FIG. 4). The purchasing or non-purchasing behaviors of Lukose read on the claimed “first transactions,” the users of Lukose read on the claimed “first users,” and the products or services that are purchased by the users in Lukose read on the claimed “first items.”
Lukose teaches, in its abstract, “predicting user purchase intent from user-centric data,” similar to the claimed invention and to Chandra Sekar Rao. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the historical data associated with the customers of Chandra Sekar Rao, to include the clickstreams of purchasing and non-purchasing users as in Lukose, at least because such “user-centric clickstreams contain a more complete description of a specific user's actions 
Ozawa teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Chandra Sekar Rao and Lukose:
The claimed “grouping the first micro-intents” includes grouping “into clusters.” As explained above, the combination of Chandra Sekar Rao and Lukose teaches elements that read on the claimed “grouping the first micro-intents,” such as, for example, matching browsing patterns to personas. (See FIG. 4 of Chandra Sekar Rao.) Ozawa teaches, in para. [0054], “In the portion 100 relating to the consumer model, a consumer model analysis module 101 performs data analysis 104 on replies 102 (for example, replies to factors, such as personality, action characteristic, and values on commodity) to a questionnaire for clustering collected from the consumers by a known method, such as factor analysis or cluster analysis with reference to the consumer model DB 103. Then the consumer model analysis module 101 specifies a consumer model 105 of the plural consumers clustered on the basis of the factors by using this analysis.” Ozawa teaches, in para. [0229], “In the clustering processing, the information acquired from the individual users (consumers) is subject to known factor analysis and the clustering processing, and a profile creation processing, to thereby generate the above-described clusters. Then, as shown in FIG. 35, the users are classified into the consumer models (clusters: CLUS-1 to 9) characterized by the factors, such as preference, situation, sentiment, and action.” The clusters resulting from the cluster analysis and clustering performed on the consumers in Ozawa reads on the claimed “grouping” “into clusters.”
“Labeling each cluster of the first micro-intents with a respective label.” As explained above, the combination of Chandra Sekar Rao and Lukose teaches 
Ozawa teaches, in its abstract, “A commodity-information provision evaluation method,” similar to the claimed invention and to the combination of Chandra Sekar Rao and Lukose. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RNN cells of Chandra Sekar Rao (see FIG. 3) and the persona models of Chandra Sekar Rao (see FIG. 4), to involve cluster analysis and clustering as in Ozawa, to determine “information that explains the clustered consumers by sentimental values,” as taught by Ozawa (see para. [0055]).
Regarding claim 6, the combination of Chandra Sekar Rao, Lukose, and Ozawa teaches the following limitations:
“The system of claim 1, wherein: the one or more non-transitory computer-readable media storing the computing instructions are further configured to run on the one or more processors and perform an act of: determining, using the first micro-intents for the first transactions, a label pattern for the user; and the label pattern comprises at least one of the following: a sticky preference; a new interest; or an evolving preference.” As explained above, the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi teaches elements that read on the claimed “one or more non-transitory computer-readable media storing the computing instructions are further configured to run on the one or more processors and perform an act.” (See Chandra Sekar Rao, paras. [0023] and [0026].) Chandra Sekar Rao teaches, in para. [0043], “Accordingly, FIG. 4 depicts known user browsing patterns by persona 402, which can be used to 
Regarding claim 9, the combination of Chandra Sekar Rao, Lukose, and Ozawa teaches the following limitations:
“The system of claim 1, wherein: the one or more non-transitory computer-readable media storing the computing instructions are further configured to run on the one or more processors and perform an act of: determining a popular product associated with the at least one associated label not in the current transaction data.” As explained above, Chandra Sekar Rao already teaches elements reading on the claimed “the one or more non-transitory computer-readable media storing the computing instructions are further configured to run on the one or more processors and perform an act.” (See Chandra Sekar Rao, 
“The user interface element is a product promotion for the popular product.” See the cited passage from para. [0040] of Chandra Sekar Rao that was provided in the immediately preceding bullet point. The recommendation displayed in the user browsing session of Chandra Sekar Rao reads on the claimed “the user interface element is a product promotion for the popular product.”
Regarding claims 11, 16, and 19, the claims recite limitations similar to the limitations recited by claims 1 and 9. As such, the rejection rationales applied in the 35 USC 103 rejection of claims 1 and 9, also apply towards rejecting claims 11 and 19. Claims 11 and 19 are, therefore, rejected as obvious in view of the combination of Chandra Sekar Rao, Lukose, and Ozawa.
Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao in view of Lukose, further in view of Ozawa, further in view of U.S. Pat. No. 8,401,986 B1 to Franke (“Franke”), further in view of U.S. Pat. App. Pub. No. 2009/0043547 A1 to Kirby et al. (“Kirby”), and further in view of a publication from 2016 by author Michele Benzi having the title “Localization in Matrix Computations: Theory and Applications” (“Benzi”).1
Regarding claim 2, Franke teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Chandra Sekar Rao, Lukose, and Ozawa:
“The system of claim 1, wherein determining, using the first transaction data, the first micro-intents associated with the first transaction data comprises: creating a first transaction data matrix using the first transaction data, wherein rows of the first transaction data matrix correspond to transactions of the first transactions and columns of the first transaction data matrix correspond to items of the first items.” As explained above, the combination of Chandra Sekar Rao, Lukose, and Ozawa teaches elements that read on the claimed “determining, using the first transaction data, the first micro-intents associated with the first transaction data,” such as, for example, processing user actions and linking them to intents and personas. (See Chandra Sekar Rao, FIGS. 3 and 4.) Franke teaches, in col. 6, ll. 49-55, “An important consideration with data mining applications is the representation of the transaction database 40. Conceptually, such a database can be represented by a binary two-dimensional matrix in which every row (e.g., 40a) represents an individual transaction (with a transaction identifier (e.g., TID 100)) and the columns represent the items in the transaction (e.g., f, a, c, d, g, l, m, p).” The data in Franke is analogous to the user data of Chandra Sekar Rao, and the representing of the data in the matrix of Franke reads on the claimed “creating a first transaction data matrix using the first transaction data, wherein rows of the first transaction data matrix correspond to transactions of the first transactions and columns of the first transaction data matrix correspond to items of the first items.”
Franke teaches the application of data mining for selective marketing purposes (see col. 1, ll. 12-19), similar to the claimed invention and to the combination of Chandra Sekar Rao, Lukose, and Ozawa. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of the combination of Chandra Sekar Rao, Lukose, and Ozawa to include the use of matrices as in 
Kirby teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Chandra Sekar Rao, Lukose, Ozawa, and Franke:
“Creating a respective mean vector for each item of the first items using the first transaction data matrix.” As explained above, the combination of Chandra Sekar Rao, Lukose, Ozawa, and Franke already teaches elements that read on the claimed “item of the first items” and “the first transaction data matrix.” Kirby teaches, in para. [0268], “the mean vector E(e).” Establishing of the mean vector in Kirby reads on the claimed “creating a respective mean vector.” The application of the mean vector of Kirby to above-described elements of the combination of Chandra Sekar Rao, Lukose, Ozawa, and Franke reads on the claimed “for each item of the first items using the first transaction data matrix.”
“Creating a respective covariance matrix using the first transaction data matrix and the respective mean vector for each item of the first items.” Kirby teaches, in para. [0258], “the covariance matrix of the local data.” Creating the covariance matrix in Kirby reads on the claimed “creating a respective covariance matrix.” And doing so in the context of the above-described elements of Kirby and of the combination of Chandra Sekar Rao, Lukose, Ozawa, and Franke, reads on the claimed “using the first transaction data matrix and the respective mean vector for each item of the first items.”
“Creating a respective diagonal matrix using for each of the respective covariance matrixes, wherein diagonals of the respective diagonal matrixes are equal to that of the respective covariance matrixes.” Kirby teaches, in para. [0258], “W is then the diagonal matrix.” Creating the diagonal matrix in Kirby reads on the claimed “creating a respective diagonal matrix.” And doing so in the 
“Creating a respective correlation matrix from each of the respective diagonal matrixes and the respective covariance matrixes.” Kirby teaches, in para. [0270], “estimate of the correlation matrix function.” Use of the correlation matrix function in Kirby reads on the claimed “creating a respective correlation matrix.” And doing so in the context of the above-described elements of Kirby and of the combination of Chandra Sekar Rao, Lukose, Ozawa, and Franke, reads on the claimed “from each of the respective diagonal matrixes and the respective covariance matrixes.”
“Localizing and scaling each transaction of the first transactions using the first transaction data matrix, the respective mean vectors, and the respective diagonal matrixes.” Kirby teaches, in para. [0266], “At each step the added function is fit to data contained in a higher dimensional spatio-temporally defined local region to determine the parameters, in particular, the scale of the local model.” Determining parameters of the scale of the local model in Kirby reads on the claimed “localizing and scaling each transaction.” And doing so in the context of the above-described elements of Kirby and of the combination of Chandra Sekar Rao, Lukose, Ozawa, and Franke, reads on the claimed “of the first transactions using the first transaction data matrix, the respective mean vectors, and the respective diagonal matrixes.”
Kirby teaches constructing relationships from data (see para. [0003]), similar to the claimed invention and to the combination of Chandra Sekar Rao, Lukose, Ozawa, and Franke. It 
Benzi teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, and Kirby:
“Creating a respective eigenvalue decomposition of each of the respective correlation matrixes, wherein columns of the respective eigenvalue decompositions of the respective correlation matrixes are respective eigenvectors of the respective correlation matrixes, and the respective eigenvectors of the respective correlation matrixes represent the first micro-intents.” As explained above, the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, and Kirby teaches elements that read on the claimed “correlation matrixes” (see Kirby, para. [0270]) and “first micro-intents” (see Chandra Sekar Rao, para. [0037] and [0043]). Benzi teaches, on p. 214, “eigenvalue E0” and other “eigenvalues.” Eigenvalues also are mentioned throughout subsequent pages of Benzi. The generating of one or more of the eigenvalues of Benzi reads on the claimed “creating a respective eigenvalue decomposition.” Benzi teaches, on p. 215, “eigenvectors of certain classes of banded matrices.” Eigenvectors also are mentioned throughout subsequent pages of Benzi. Performing calculations using the eigenvalues and eigenvectors of Benzi reads on the claimed “creating a respective eigenvalue decomposition” and “respective eigenvectors.” And their use in the context of the above-described eigenvalues of Benzi and the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, and 
Benzi teaches the use of functions, vectors, and matrices in algorithms (see abstract), similar to the claimed invention and to the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, and Kirby. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the calculations involved with the functions, vectors, and matrices of the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, and Kirby, to include the eigenvalue and eigenvector aspects of Benzi, to help develop fast approximation algorithms, the complexity of which scales linearly in the size of a problem, as taught by Benzi (see abstract.)
Regarding claim 3, the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi teaches the following limitations:
“The system of claim 2, wherein each of the respective covariance matrixes are defined as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein N is a total number of transactions in X, X is the first transaction data matrix, XT is a transpose of the first transaction data matrix,                         
                            
                                
                                    X
                                
                                -
                            
                        
                     the respective mean vector, and                         
                            
                                
                                    
                                        
                                            X
                                        
                                        -
                                    
                                
                                
                                    T
                                
                            
                        
                     is a transpose of the respective mean vector.” As explained above, the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi teaches elements that read on the claimed “covariance matrixes” (see Kirby, para. [0258]), “first transaction data matrix” (see Franke, col. 6, ll. 49-55), and “mean vector (see Kirby, para. [0268]). The covariance matrices of the 
Regarding claim 4, the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi teaches the following limitations:
“The system of claim 2, wherein each of the respective correlation matrixes are defined as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein                         
                            
                                
                                    D
                                
                                
                                    1
                                    /
                                    2
                                
                            
                        
                     is the respective diagonal matrix and Σ is the respective covariance matrix.” As explained above, the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi teaches elements that read on the claimed “correlation matrixes,” the “diagonal matrix,” and the “covariance matrix” (see Kirby, paras. [0258] and [0270]). The diagonal matrices of the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi, by their existence, teach the mathematical equations or properties of themselves. For example, using a hypothetical, circumference of a circle is defined as the product of 2 multiplied by pi, multiplied by a radius of the circle, and this is true whether or not the formula for the circumference is explicitly used to calculate the circumference. A circumference determined using a measuring device, for 
Regarding claim 5, the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi teaches the following limitations:
“The system of claim 2, wherein each of the clusters is defined as:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein x is the first transaction data matrix,                         
                            
                                
                                    X
                                
                                -
                            
                        
                     is the respective mean vector,                         
                            
                                
                                    D
                                
                                
                                    1
                                    /
                                    2
                                
                            
                             
                        
                    is the respective diagonal matrix,                         
                            
                                
                                    Q
                                
                                
                                    .
                                    ,
                                    j
                                
                            
                             
                        
                    is the respective eigenvector corresponding to a respective eigenvalue decomposition of the respective correlation matrix,                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                        
                     is a 25th percentile of transformed vectors, and                         
                            
                                
                                    v
                                
                                
                                    2
                                
                            
                        
                     is a 50th percentile of the transformed vectors.” As explained above, the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi teaches the claimed “clusters” (see Ozawa, paras. [0054] and [0229]), “first transaction data matrix” (see Franke, col. 6, ll. 49-55), “mean vector” (see Kirby, para. [0268]), “diagonal matrix” (see Kirby, para. [0258]), “eigenvector” (see Benzi, p. 215), and “eigenvalue decomposition” (see Benzi, p. 214). The clusters of the combination of Chandra Sekar Rao, Lukose, Ozawa, Franke, Kirby, and Benzi, by their existence, teach the mathematical equations or properties of themselves. For example, using a hypothetical, circumference of a circle is defined as the product of 2 multiplied by pi, multiplied by a radius of the circle, and this is true whether or not the formula for the circumference is explicitly used to calculate the circumference. A circumference determined using a measuring device, for example, is nevertheless defined by the formula although the formula was not involved in determining the circumference.
.
Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao in view of Lukose, further in view of Ozawa, further in view of U.S. Pat. App. Pub. No. 2015/0189088 A1 to Surridge et al. (“Surridge”), further in view of U.S. Pat. No. 7,130,814 B1 to Szabo et al. (“Szabo”), and further in view of U.S. Pat. App. Pub. No. 2009/0132442 A1 to Subramaniam et al. (“Subramaniam”).
Regarding claim 7, Surridge teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Chandra Sekar Rao, Lukose, and Ozawa:
“The system of claim 1, wherein: determining that the user is expressing the current micro-intent further comprises: determining that the current micro-intent is found within a top m micro-intents of k transactions, wherein: m and k are configurable by an administrator; the second micro-intents comprise the top m micro-intents; and the second transactions comprise the k transactions.” As explained above, the combination of Chandra Sekar Rao, Lukose, and Ozawa teaches elements reading on the claimed “determining that the user is expressing the current micro-intent,” “second micro-intents,” and “second transactions comprise the k transactions.” (See Chandra Sekar Rao, paras. [0041]-[0043].) Surridge teaches, in para. [0079], “In addition to the explicit intent, one or more implied intents may be identified for the customer based on knowledge of the customer, current business goals, and the like. In this regard, the implied intents may be a list of opportunities gathered for the customer, such as, for example, credit card upsell, contract renewal upsell, and/or the like, for achieving one or more contact center business goals. If multiple implied intents m micro-intents of k transactions.” The setting of factors in Surridge reads on the claimed “wherein: m and k are configurable by an administrator.” The use of highest ranking intents in Surridge reads on the claimed “the second micro-intents comprise the top m micro-intents.”
Surridge teaches sales, services, and marketing involving businesses and customers (see abstract, and para. [0001]), similar to the claimed invention and to the combination of Chandra Sekar Rao, Lukose, and Ozawa. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes involving the user actions, behavior patterns, and intentions of the combination of Chandra Sekar Rao, Lukose, and Ozawa, to involve ranking and prioritizing intents based thereon, as in Surridge, as doing so facilitates achieving business goals, as taught by Surridge (see para. [0079]).
Szabo teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Chandra Sekar Rao, Lukose, Ozawa, and Surridge:
“The one or more non-transitory computer-readable media storing the computing instructions are further configured to run on the one or more processors and perform an act of: applying missed replenishment cycle methods to determine a periodicity of the current micro-intent.” As explained above, the combination of Chandra Sekar Rao, Lukose, Ozawa, and Surridge teaches elements reading on the claimed “The one or more non-transitory computer-readable media storing the computing instructions are further configured to run on the one or more 
Szabo teaches aspects of an on-line shopping environment (see col. 1, ll. 27 and 28), similar to the claimed invention and to the combination of Chandra Sekar Rao, Lukose, Ozawa, and Surridge. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user action, browsing pattern, and intent processing of the combination of Chandra Sekar Rao, Lukose, Ozawa, and Surridge, to include the periodicity aspects of Szabo, to simplify on-line shopping, as taught by Szabo (see col. 1, ll. 52 and 53).
Subramaniam teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Chandra Sekar Rao, Lukose, Ozawa, Surridge, and Szabo:
“Transmitting the instruction to display further comprises: transmitting the instruction to display, on the user interface of the electronic device, the user interface element only when a period of the current micro-intent is beginning.” As explained above, the combination of Chandra Sekar Rao, Lukose, Ozawa, Surridge, and Szabo teaches elements reading on the claimed “transmitting the 
Subramaniam teaches, in its abstract, “determining a decision point in real-time for a data stream,” similar to the claimed invention and to the combination of Chandra Sekar Rao, Lukose, Ozawa, Surridge, and Szabo. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the analyses of the streams of the combination of Chandra Sekar Rao, Lukose, Ozawa, Surridge, and Szabo, to include the time-based delineations of Subramaniam, because the beginning of the streams are known to be important (see Subramaniam, para. [0088]) and for isolating desired types of data from the streams (see Subramaniam, para. [0101]).
Regarding claim 8, the combination of Chandra Sekar Rao, Lukose, Ozawa, Surridge, Szabo, and Subramaniam teaches the following limitations:
“The system of claim 7, wherein micro-intents in the current transaction data are ordered by a hazard rate.” Chandra Sekar Rao teaches, in para. [0041], “FIG. 3 
Regarding claims 17 and 18, the claims recite limitations similar to the limitations recited by claims 7 and 8. As such, the rejection rationales applied in the 35 USC 103 rejection of claims 7 and 8, also apply towards rejecting claims 17 and 18. Claims 17 and 18 are, therefore, rejected as obvious in view of the combination of Chandra Sekar Rao, Lukose, Ozawa, Surridge, Szabo, and Subramaniam.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao in view of Lukose, further in view of Ozawa, further in view of U.S. Pat. App. Pub. No. 2014/0258001 A1 to Ramaksrihnan et al. (“Ramaksrihnan”).
Regarding claim 10, Ramaksrihnan teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Chandra Sekar Rao, Lukose, and Ozawa:
“The system of claim 1, wherein labeling each cluster of the first micro-intents further comprises: excluding clusters where the label is none.” As explained 
Ramaksrihnan teaches systems and methods involved with advertising campaigns (see abstract) similar to the claimed invention and to the combination of Chandra Sekar Rao, Lukose, and Ozawa. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modelling and related clustering of the combination of Chandra Sekar Rao, Lukose, and Ozawa, to exclude miscellaneous or unlabeled clusters as in Ramaksrihnan, for purposes of expanding advertising campaigns, and thereby extending reach, as taught by Ramaksrihnan (see para. [0063]).
Regarding claim 20, the claim recites limitations similar to the limitations recited by claim 10. As such, the rejection rationales applied in the 35 USC 103 rejection of claim 10, also apply towards rejecting claim 20. Claim 20 is, therefore, rejected as obvious in view of the combination of Chandra Sekar Rao, Lukose, Ozawa, and Ramaksrihnan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 5,835,902 A to Jannarone discloses various matrices and related mathematical concepts. (See col. 8, ll. 28-46.)
U.S. Pat. App. Pub. No. 2015/0081424 A1 to Letham et al. discloses that retail transaction data includes a transactions matrix showing sales data y.sup.t=[y.sub.1.sup.t, . . . , y.sub.n.sup.t] for transaction t, each row of the transactions matrix represents a transaction and each column of the matrix represents a product; and the retail transaction data also includes a price matrix with corresponding price information x.sub.i.sup.t for the respective transactions and products of the transactions matrix. (See para. [0033].)
U.S. Pat. App. Pub. No. 2018/0053205 A1 to Qin et al. discloses vectors, matrices, and related mathematical concepts. (See para. [0050].)
Von Luxburg, Ulrike. "A tutorial on spectral clustering." Statistics and computing 17.4 (2007): 395-416.
Lucińska, Małgorzata, and Sławomir T. Wierzchoń. "Clustering based on eigenvectors of the adjacency matrix." International Journal of Applied Mathematics and Computer Science 28.4 (2018).
Janakiev, Nikolai. “Understanding the Covariance Matrix.” DataScience+, 03 August 2018, https://datascienceplus.com/understanding-the-covariance-matrix/. Accessed 01 December 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald (“Jerry”) J. O’Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/            Examiner, Art Unit 3624                                                                                                                                                                                            


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Benzi, Michele. "Localization in matrix computations: Theory and applications." Exploiting Hidden Structure in Matrix Computations: Algorithms and Applications. Springer, Cham, 2016. 211-317.